Petition for Writ of Habeas Corpus Granted in Part, Denied in Part, and
Memorandum Opinion filed March 3, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00140-CV



                    IN RE CELINA JEAN HARP, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                            345th District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-AG-15-002375

                MEMORANDUM OPINION

      On February 12, 2020, relator Celina Jean Harp filed a petition for writ of
habeas corpus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator claims that the Order Revoking Suspension and for
Commitment, signed on January 29, 2020 by the Honorable Eric Shepperd, is void
because it (1) is based on an expired and void underlying order of enforcement,
and (2) wrongfully denies her entitlement to “good conduct time credit” while she
is incarcerated.      She requests that she be discharged from confinement.       We
conclude that the order is not void, but it improperly denies her entitlement to good
conduct time credit. See Ex parte Roosth, 881 S.W.2d 300, 301 (Tex. 1994) (orig.
proceeding) (“A trial court has no authority to limit the operation of the good
behavior credit.”).

      Accordingly, we grant in part her petition for writ of habeas corpus, such
that the provision barring good conduct time credit is stricken from the trial court’s
January 29, 2020 order. See id. All other requested relief is denied.

                                        PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2